           Case 1:21-cv-04544-JMF Document 15 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GUVERA IP PTY LTD.,                                                    :
                                                                       :
                                    Plaintiff,                         :     21-CV-4544 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
SPOTIFY USA, INC.,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The initial pretrial conference in this case, currently scheduled for August 18, 2021, is
hereby RESCHEDULED for September 1, 2021, at 4:45 p.m. Counsel are reminded that they
must submit a proposed case management plan and joint letter by the Thursday prior to the
upcoming conference, as directed in the Court’s earlier Scheduling Order. In their joint letter,
the parties should also indicate whether they believe they can do without an initial
conference altogether. If so, the Court may enter a case management plan and scheduling
order, in which case the parties would not need to appear. Unless and until the Court orders
otherwise, however, the conference remains in effect and will be held in person in Courtroom
1105 of the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, NY.
(If counsel believe that the conference should be held by telephone, they should — in accordance
with Rule 2(B) of the Court’s Individual Rules and Practices — promptly file a letter motion to
that effect. Any such letter motion should indicate other dates and times during the week of the
conference when counsel would be available.)

       Plaintiff is instructed to serve a copy of this Order on Defendant and file proof of service
within two business days of the date of this Order.

        SO ORDERED.

Dated: July 26, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
